Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to invent provisions. 
Claims 4-7, 11-14 and 19-24 are pending.
Claim 19 is amended. 
Claims 4-7, 11-14 and 19-24 are hereby allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 was filed after the mailing date of the Notice of Allowance on 4/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Allowable Subject Matter
Claims 4-7, 11-14 and 19-24 are allowed. 


REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests a method collecting and storing a first set of data by a first robotic hub in a first memory of the first robotic hub. At a first time, the first set of data is wirelessly communicated to a primary server.  A second set of data is collected by a second robotic hub and stored in a second memory of the second robotic hub. At a second time, the second set of data is wirelessly communicated to the primary server.  The first and second sets of data is prioritized via a prioritization protocol, within a queue in the primary server, wherein the queue is configured to order sequential analysis of the first and second sets of data,  wherein the prioritization protocol prioritizes a set of data based on a time the set of data is communicated to the primary server; analyzing the first and second sets of data for a priority event; and reprioritizing the second set of data over the first set of data when a priority event is detected within the second set of data even if the first set of data was communicated to the primary server before the second set of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457